                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                      CIVIL CASE NO. 5:18-cv-00165-MR


TREVOR MOHAMMED,                )
                                )
              Plaintiff,        )
                                )                            MEMORANDUM OF
vs.                             )                            DECISION AND ORDER
                                )
KENNETH BEAVER, et al.,         )
                                )
              Defendants.       )
_______________________________ )

          THIS MATTER is before the Court on the Plaintiff’s Motion for Partial

Summary Judgment [Doc. 62] and Defendants’ Motion for Summary

Judgment [Doc. 67].

I.        BACKGROUND

          The incarcerated Plaintiff Trevor Mohammed, proceeding pro se, filed

this action pursuant to 42 U.S.C. § 1983 addressing various incidents that

allegedly occurred at the Alexander Correctional Institution.1 The Complaint,

which the Plaintiff verified under penalty of perjury, passed initial review on

several claims. [Doc. 1: Complaint; Doc. 7: Initial Review of Complaint]. The




1    The Plaintiff is currently incarcerated at the Pender Correctional Institution.




            Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 1 of 31
Plaintiff then filed an Amended Complaint in which he named as

Defendants:2 Erik A. Hooks, the secretary of the North Carolina Department

of Public Safety (“NCDPS”); Kenneth Lassiter, NCDPS director of prisons;

Kenneth Beaver, warden of the Alexander C.I.; Rondal Preston Townsend,

a housing unit manager at Alexander C.I.; Pamela Chapman and Christina

Fox, nurse supervisors at Alexander C.I.; Renee B. Harris, a nurse clinician

at Alexander C.I.; Dora Plummer, a nurse at Alexander C.I.; Dustin Goins, a

correctional sergeant at Alexander C.I.; and Brent C. Snuffer, a correctional

officer at Alexander C.I. The Amended Complaint is not verified under

penalty of perjury.

         The Amended Complaint passed initial review on claims of deliberate

indifference to serious medical needs, unconstitutional conditions of

confinement, and retaliation.3 [Doc. 19: Initial Review of Am. Complaint].

         Now the Plaintiff has moved for partial summary judgment on the claim

of “unreasonable searches and unjustifiable seizure of personal property” by

Defendant Snuffer “and others” [Doc. 62: Plaintiff’s Partial MSJ], and




2  Only the Defendants against whom the Amended Complaint passed initial review are
listed here. The Defendants’ job titles are reflected as of the time of the incidents alleged
in the Amended Complaint.

3   This case was assigned to Judge Frank D. Whitney at that time.


                                             2

          Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 2 of 31
Defendants have moved for summary judgment on all the Plaintiff’s claims

[Doc. 67: Defendants’ MSJ].

         The Court notified the Plaintiff of the opportunity to respond to

Defendants’ Motion and to present evidence in opposition pursuant to Fed.

R. Civ. P. 56. [Doc. 70: Roseboro4 Order]. The Plaintiff filed a Response to

the summary judgment motion.5 [Doc. 73: Plaintiff’s MSJ Response]. The

Defendants did not reply and the time to do so has expired. Having been

fully briefed, this matter is ripe for disposition.

II.      STANDARD OF REVIEW

         Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is


4   Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

5 The Plaintiff addresses claims in his Response that did not pass initial review, including
claims regarding the Americans with Disabilities Act, equal protection, unreasonable
searches and confiscation of his personal property, interference with the mail, due
process violations, and religious freedom. These claims are not properly before the Court
and will not be separately addressed in this Order. See generally 28 U.S.C. §
1915(e)(2)(B) (“Notwithstanding any filing fee, or any portion thereof, that may have been
paid, the court shall dismiss the case at any time if the court determines that … the action
or appeal – (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be
granted; or (iii) seeks monetary relief against a defendant who is immune from such
relief.”). The Plaintiff also includes new allegations in his Response that were not included
in his Amended Complaint. [See Doc. 73: Plaintiff’s MSJ Response at ¶ 20 (alleging that
“retaliatory obstacles” are being imposed against the Plaintiff at his current prison “to
forestall and deter the pursuit of Plaintiff’s litigation against Defendants, by their
peers/subordinates”)]. Such claims are not properly before the Court and therefore will
not be addressed further.
                                             3

           Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 3 of 31
genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations ..., admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or


                                       4

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 4 of 31
arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 174,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence

from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557,

586 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

III.   FACTUAL BACKGROUND

       The parties’ forecasts of evidence show the following, which is

undisputed except as otherwise noted.

       A.   Handicap Cell and Orderly Assistance

       The Plaintiff has several health problems and is ADA assigned. [Doc.

69-4: Beaver Decl. Ex. A at 44, 45, 69, 71]. Prior to the events in question,




                                      5

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 5 of 31
medical orders6 were in effect at Alexander to provide the Plaintiff with

orderly assistance and a handicap cell. [Doc. 69-7: Fox Decl. Ex. A at 4;

Doc. 69-4: Beaver Decl. Ex. A at 116].

       The Plaintiff had spine surgery at Duke Regional Hospital on February

13, 2018. The surgery included the placement of a titanium brace, screws,

and a bone graft in the Plaintiff’s neck which, the surgeon told the Plaintiff,

would take at least six months to heal. The Plaintiff recovered after the

surgery at Central Prison for more than six weeks, before returning to

Alexander on March 29, 2018. [Doc. 15: Am. Complaint at 5; Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 25].

       Upon his return to Alexander, the Plaintiff was not provided a

handicapped accessible cell or the assistance of an orderly. [Doc. 73-1:

Plaintiff’s Decl. at ¶¶ 10, 14]. At that time, the Plaintiff’s Medical Duty Status

(“MDS”) did not include active orders for a handicap cell or for orderly

assistance; he was only required to be housed on a bottom bunk. [Doc. 69-

7: Fox Decl. Ex A at 6].


6 While prison unit managers generally make cell assignments, for individuals with
medical problems, the unit managers first consult with medical staff. [Doc. 74-1: Am.
Goins Decl. at ¶ 12]. The decision to require a handicap cell and the assistance of an
orderly may only be made by a provider, i.e., a physician, a physician assistant, or a nurse
practitioner. [Doc. 74-2: Am. Fox Decl. at ¶ 22; Doc. 69-3: Beaver Decl. at ¶ 11]. If a
medical provider decides that an orderly is necessary, the provider will put in an order to
be implemented by the nursing staff and custodial staff. [Doc. 69-3: Beaver Decl. at ¶
11].
                                             6

         Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 6 of 31
         The Plaintiff alleges that the non-handicap cell was too small for the

Plaintiff to turn around his wheelchair, and that the cell lacked grab bars or

an electrical outlet for his breathing machine to treat COPD. [Doc. 15: Am.

Complaint at 18]. Without orderly assistance, the Plaintiff was “forced to

solicit assistance from certain inmates – who provide assistance at their

convenience, so he is always at their mercy (often times, he has to forgo

meals when he can’t get help).” [Doc. 1: Complaint at ¶ 28].

         The Plaintiff submitted sick call requests for a handicap cell and orderly

assistance on April 3 and 5, 2018, and he was triaged by a nurse on both

occasions. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 52; Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 53]. The Plaintiff fell twice when he was

getting up from the toilet because the non-handicap cell lacked rails. [Doc.

1: Complaint at ¶ 27; Doc. 73-1: Plaintiff’s Decl. at ¶ 15]. The Plaintiff

submitted sick call requests regarding the falls on April 6 and 7, 2018, and

he was again triaged by a nurse on April 7 and 8, 2018. [Doc. 73-3: Plaintiff’s

MSJ Response Exhibits at 54; Doc. 73-3: Plaintiff’s MSJ Response Exhibits

at 55; Doc. 69-4: Beaver Decl. Ex. A at 25].

         The Plaintiff saw Christina Popst, R.N.,7 about his falls and his requests

for a handicap cell on April 21, 2018. [Doc. 73-3: Plaintiff’s MSJ Response


7   Popst was not named as a Defendant in this case.
                                            7

          Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 7 of 31
Exhibits at 9]. Popst agreed that the Plaintiff required a handicap cell and

orderly assistance and instructed the Plaintiff to talk with his unit manager

about these accommodations. [Id.].

       The Plaintiff was moved to a handicap cell after his second fall. [Doc.

73-1: Plaintiff’s Decl. at ¶ 15]. At the times when orderly assistance was

ordered for the Plaintiff, an orderly was assigned to the Plaintiff until the order

expired. [Doc. 74-2: Am. Fox Decl. at ¶ 22; Doc. 74-1: Am. Goins Decl. at ¶

12].

       B.   Neck Brace

       On March 30, 2018, the day after the Plaintiff returned to Alexander

C.I., Goins noticed the Plaintiff wearing a neck brace. [Doc. 74-1: Am. Goins

Decl. at ¶ 8]. Goins was not aware of any surgeries or the need for a neck

brace so he questioned the Plaintiff about the brace. [Doc. 74-1: Am. Goins

Decl. at ¶ 8]. Custodial staff does not make medical decisions, including

unnecessarily taking medical equipment away from inmates, so Goins

consulted with medical staff about the issue. [Doc. 74-1: Am. Goins Decl. at

¶¶ 6, 8]. The Plaintiff “did not have an order for a neck brace and, in fact,

the order said that the neck brace should be turned in.” [Doc. 74-2: Am. Fox

Decl. at ¶ 15; Doc. 69-7: Fox Decl. Ex A at 8]. Medical staff told Goins that

the Plaintiff did not have an order for the neck brace and that the Plaintiff


                                        8

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 8 of 31
should be sent to the treatment room so that the situation could be addressed

with medical staff members.8 [Doc. 74-1: Am. Goins Decl. at ¶ 8]. Later that

day, Goins observed the Plaintiff wearing a second neck brace9 and Goins

instructed staff to bring the Plaintiff to the medical treatment room. [Doc. 74-

1: Am. Goins Decl. at 9]. Goins spoke with the captain on duty and the nurse

supervisor after the Plaintiff expressed concerns about the issue. [Doc. 74-

1: Am. Goins Decl. at ¶ 9]. Because it was a holiday weekend with limited

medical staff working, the decision was made to allow the Plaintiff to keep

the second brace until medical could verify with the medical provider whether

the brace was needed. [Doc. 74-1: Am. Goins Decl. at ¶ 9].

      C.     Neurology Follow-up

      The Plaintiff made several complaints of severe neck pain. [Doc. 15:

Am. Complaint at 15].        The Plaintiff was taken to Duke for a follow-up

appointment with his surgeon on May 7, 2018, but the doctor refused to see

him because no x-ray had been sent along with the Plaintiff as the doctor

had instructed. [Doc. 69-7: Fox Decl. Ex A at 10; Doc. 69-4: Beaver Decl.

Ex A at 17]. According to Nurse Supervisor Fox, given the number of


8 The Plaintiff asserts that Goins falsely stated that the brace was discontinued by the
resident physician, Dr. Kalinski. [Doc. 15: Am. Complaint at 20-21]. Dr. Kalinski is not
named as a defendant in this action.

9The Plaintiff asserts that the second brace was a soft brace for sleeping. [Doc. 1:
Complaint at ¶ 30].
                                           9

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 9 of 31
inmates at Alexander, “there are times when inmates are not scheduled or

inmates are sent to an appointment without necessary documents or chart

material, but to the extent we had those lapses relating to Mohammed, it was

never done deliberately, and appointments were rescheduled.” [Doc. 74-2:

Am. Fox Decl. at ¶ 19].

     On May 11, 2018, an x-ray was taken of the Plaintiff’s neck at

Alexander, which revealed that there was hardware loosening in the

Plaintiff’s neck. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 21; Doc.

69-4: Beaver Decl. Ex. A at 94; Doc. 15: Am. Complaint at 5]. On May 14,

2018, with the x-ray results having been obtained, Dr. Kalinski ordered the

rescheduling of the Plaintiff’s appointment with the Duke doctor. She also

ordered a CT scan if requested by the Duke doctor. Both of these items

were designated as a “rush.” [Doc. 73-3: Plaintiff’s MSJ Response Exhibits

at 21; Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 23].

     The Plaintiff was scheduled to be transported to Central Prison for the

CT scan on May 22, 2018, but he refused the trip. [Doc. 73-3: Plaintiff’s MSJ

Response Exhibits at 29]. The Plaintiff was transported to Duke for the

follow-up appointment with his x-ray on May 24, 2018. [Doc. 73-3: Plaintiff’s

MSJ Response Exhibits at 30]. At 9:30 p.m. that same day, the Plaintiff saw

Nurse Hart for complaints of pain and a loose screw in his neck. Nurse Hart


                                     10

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 10 of 31
observed swelling and noted that the Plaintiff “refused two outside

appointments this week concerning this problem,” but that he was scheduled

to see the provider because of the nature of the problem.           [Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 57]. The Plaintiff believes that the loose

hardware was caused by the confiscation of his neck brace. [Doc. 15: Am.

Complaint at 21].

      D.    Orthopedic Follow-up

      Prior to the spine surgery, on February 15, 2017, the Plaintiff had seen

an orthopedic specialist for a tear in his left shoulder. [Doc. 5: Am. Complaint

at 15; Doc. 69-7: Fox Decl. Ex A at 2]. The orthopedist recommended a

cortisone injection which the Plaintiff declined because an injection at his last

appointment did not help. [Doc. 69-7: Fox Decl. Ex A at 2]. The orthopedist

told the Plaintiff that he needed to undergo the spine surgery before

considering any type of shoulder surgery and that the Plaintiff should follow

up at the orthopedic clinic “only if he continues to have shoulder pain 6

months after his neck surgery.” [Doc. 69-7: Fox Decl. Ex A at 2; Doc. 15:

Am. Complaint at 5]. Because the Plaintiff’s spine surgery had not yet been

set, the six month follow-up appointment could not be scheduled at that




                                       11

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 11 of 31
time.10 [Doc. 74-2: Am. Fox Decl. at ¶ 17]. The Plaintiff alleges that Nurse

Johnson11 “put in for follow-up” on May 29, 2018 but that the appointment

was not scheduled. [Doc. 15: Am. Complaint at 16; Doc. 1: Complaint at ¶

23; Doc. 69-4: Beaver Decl. Ex. A at 94].

         After the Plaintiff’s neurological evaluation had been completed, Dr.

Terri Byrd12 placed a “rush” request for a follow-up with orthopedics for the

Plaintiff’s shoulder problem. This was placed on April 2, 2019. [Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 24].

         E.     Migraine Treatment

         The Plaintiff alleges that he suffers from severe migraine headaches

due to a head injury. [Doc. 15: Am. Complaint at 16]. The medical records

presented by the Defendant indicate that the Plaintiff received Botox

injections to treat his migraines at Eastern Carolina University Neurology

(“ECU”) on May 15, 2018, August 28, 2018, and November 3, 2018. [Doc.

69-4: Beaver Decl. Ex. A at 93, 99, 105].



10The Plaintiff alleges that Fox and Chapman were responsible for scheduling outside
appointments and failed to schedule his orthopedic follow-up even though they were fully
aware of his need for the appointment, which would have been obvious to a layperson,
and that this subjected him to continuous, and often severe, pain and suffering. [Doc. 15:
Am. Complaint at 16].

11   James Johnson is not a Defendant is this case.

12   Terri Byrd is not a Defendant in this case.
                                               12

          Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 12 of 31
         Sumatriptan medication was also prescribed for the Plaintiff on an as-

needed basis. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 44]. No

Sumatriptan was administered to the Plaintiff between August 2018 and

February 2019. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 44-50].

         The Plaintiff alleges that he was also prescribed medication for nausea

which accompanied his headaches. [Doc. 15: Am. Complaint at 16]. He

alleges, however, that the nausea medication was not issued after the

Plaintiff returned from spine surgery, even though the order remained valid.

[Id.]. The Plaintiff alleges that Chapman and Fox failed to ensure that the

prescription treatment was administered, and that the denial of the

prescription medication has subjected the Plaintiff to unnecessary pain and

suffering. [Id.]. However, in a letter that the Plaintiff mailed to Beaver before

the spine surgery, the Plaintiff stated that he “rarely take[s] [his] meds in fear

of being poisoned.” [Doc. 69-4: Beaver Decl. Exhibits at 117].

         On January 29, 2019, the Plaintiff submitted a sick call appointment

request asking why “several months’ supply of certain meds not issued” and

seeking refills of certain medications. [Doc. 73-3: Plaintiff’s MSJ Response

Exhibits at 58]. The Plaintiff was seen by a triage nurse on January 31, 2019,

and he saw Nurse Eliphete Yacinthe13 on February 8, 2019 for that


13   Eliphete Yacinthe is not a Defendant in this case.
                                              13

          Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 13 of 31
complaint. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 58; Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 42-43].        Nurse Yacinthe provided

counseling and the Plaintiff verbalized his understanding.         [Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 42-43].         When the Plaintiff was

transferred to Albemarle C.I. on May 7, 2019, three boxes of Sumatriptan 50

mg were transferred with him. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits

at 51].

          F.   Transportation

      The transportation of inmates is handled by officers in the

transportation team, who have their own protocols for transporting inmates.

[Doc. 74-1: Am. Goins Decl. at ¶ 13; Doc. 74-2: Am. Fox Decl. at ¶ 16].

Neither nurses nor the housing units have any control over how an inmate is

transferred to medical appointments, or any input on the transportation

officers’ procedures. [Doc. 74-2: Am. Fox Decl. at ¶ 16; Doc. 74-1: Am.

Goins Decl. at 23]. “When inmates are transported, they are required to be

restrained unless a healthcare provider provides the inmate with a form

indicating that the regular restraints should be modified.” [Doc. 69-3: Beaver

Decl. at ¶ 14]. When offenders are transported for medical appointments,

“no personal property (including headgear) is permitted to be transported




                                       14

          Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 14 of 31
other than personal care items such as glasses, hearing aids, etc.” [Doc. 69-

3: Beaver Decl. at ¶ 13; Doc. 74-1: Am. Goins Decl. at ¶ 13].

      When the Plaintiff went on outside medical trips at Alexander, his

personal property, including his prison ID card and religious headgear, was

taken from him. [Doc. 1: Verified Complaint at ¶ 60; Doc. 73-1: Plaintiff’s

Decl. at ¶¶ 8, 9]. Without his religious headgear, the Plaintiff was cold during

transportation because he is bald and the back of the van is not heated. The

lack of an ID card during the Plaintiff’s six-week recovery at Central Prison

following his spine surgery rendered him unable to use the phone or mail to

contact friends and family during that time, because phone calls and mail

require a prison ID. [Doc. 73-1: Plaintiff’s Decl. at ¶¶ 7, 8, 9].

      Prior to his spine surgery, Plaintiff had an MDS to cuff him only in the

front and to be provided a urinal for medical trips. [Doc. 69-7: Fox Decl. Ex

A at 4; Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 8]. However, when

the Plaintiff returned to Alexander C.I. after the spine surgery, his MDS made

no mention of cuffing or of providing a urinal during medical trips. [Doc. 69-

7: Fox Decl. Ex A at 6].

      On April 23, 2018, the Plaintiff wrote a letter to Chapman asking why

the MDS’s provisions for a urinal and transportation in a handicap van had




                                       15

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 15 of 31
been removed and asking that these and other deleted provisions be

reinstated. [Doc. 69-4: Beaver Decl. Ex. A at 11].

       On May 22, 2018, the Plaintiff was scheduled for a spine CT scan at

Central Prison.   He refused the trip because the transportation officers

refused to cuff him in front and to forego stacking of his wrists. [Doc. 73:

Plaintiff’s MSJ Response at ¶ 29; Doc. 73: Plaintiff’s MSJ Response at 12;

Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 29]. The Plaintiff wrote a

letter to Beaver on May 23, 2018 complaining that the transportation officer

wanted to stack his wrists on May 22 and, when the Plaintiff complained, the

officer checked with a lieutenant who said that nothing in the Plaintiff’s file

said that he could not be restrained with his hands stacked. [Doc. 69-4:

Beaver Decl. Ex. A at 28]. The Plaintiff submitted a grievance on May 28,

2018, alleging that stacking for medical trips by “custody staff and medical

staff” was cruel and unusual punishment. [Doc. 69-4: Beaver Decl. Ex. A at

37].

       On May 29, 2018, the Plaintiff saw Nurse Johnson, who wrote an order

to cuff front only and not to over adduct his arms. [Doc. 73: Plaintiff’s MSJ

Response at 13; Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 25-26; Doc.

69-4: Beaver Decl. Ex. A at 94].




                                      16

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 16 of 31
      The Plaintiff’s CT scan appointment at Central Prison was rescheduled

on June 8, 2018, but the Plaintiff again refused. [Doc. 73-3: Plaintiff’s MSJ

Response Exhibits at 31]. The Plaintiff filed a grievance asserting that he

refused to be transported because the transportation officer ignored the May

29 order about cuffing in front and stacking. [Doc. 73-3: Plaintiff’s MSJ

Response Exhibits at 27].

      The Plaintiff was transported to ECU for migraine injections, a trip

which takes approximately 12 hours, on May 15, August 28, and November

13, 2018. [Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 33, 35, 36]. On

the August 28 trip, the Plaintiff was restrained in small cuffs and a waist chain

and he did not have much room to move. [Doc. 1: Complaint at ¶ 35]. The

Plaintiff repeatedly complained that it was too tight and that the cuffs caused

bruises. [Id.]. On September 1, 2018, the Plaintiff requested larger cuffs for

medical transport trips, but this request was denied because Plaintiff’s weight

and body mass index (“BMI”) did not call for large cuffs. [Doc. 69-7: Fox

Decl. Ex A at 15].

      The Plaintiff wrote a letter to Beaver on September 4, 2018,

complaining about his repeated problems with the transportation officer and

that he was suffering from small restraints and uncomfortable conditions on




                                       17

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 17 of 31
these 12-hour medical trips. [Doc. 69-4: Beaver Decl. Ex. A at 66; Doc. 62-

4: Plaintiff’s Partial MSJ Exhibits at 10].

      The Plaintiff believes that stacking for the CT-scan appointments was

done to conceal the extent of his injury from the loose hardware in his neck

that was caused by staff actions and inactions. [Doc. 1: Complaint at ¶ 33;

Doc. 73-1: Plaintiff’s Decl. at ¶ 18]. While the Plaintiff asserts that he never

refused any medical appointments (with the exception of lab work) [Doc. 73

at 14: Plaintiff’s MSJ Response], the forecast of evidence before the Court

establishes that the Plaintiff refused to be transported to medical

appointments or to receive medical treatment on multiple occasions. [Doc.

74-2: Am. Fox Decl. at ¶¶ 13, 18; Doc. 69-8: Fox Decl. Ex B; Doc. 73-3:

Plaintiff’s MSJ Response Exhibits at 39; Doc. 73-3: Plaintiff’s MSJ Response

Exhibits at 15; Doc. 73-3: Plaintiff’s MSJ Response Exhibits at 24].

      G.    Retaliation

      The Plaintiff alleges that he was subjected to retaliation because he

wrote a letter to Hooks after witnessing Goins and “his staff” use excessive

force against a mentally challenged inmate on December 23, 2017, and for

writing grievances and other correspondence about cell searches and

inadequate medical care. [Doc. 1: Complaint at ¶ 22; Doc. 73-1: Plaintiff’s

Decl. at ¶ 6].    The allegedly retaliatory actions include: the denial of a


                                        18

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 18 of 31
handicap cell and orderly assistance after the spine surgery; the confiscation

of his neck brace; the confiscation of his religious headgear; repeated

improper cell searches and property confiscation; alteration of his MDS; and

transportation restraints in violation of doctors’ orders. The Plaintiff asserts

that these actions were deliberate and retaliatory. [Doc. 1: Complaint at ¶

27]. The Plaintiff complained to Beaver, Chapman, Anderson, and Hooks

about this alleged retaliation. [Id. at ¶ 22; Doc. 69-4: Beaver Decl. Ex. A at

11, 17, 29, 48].

      The Defendants deny that the custodial and nursing staff retaliated

against the Plaintiff in any way. [Doc. 74-1: Am. Goins Decl. at ¶ 14; Doc.

74-2: Am. Fox Decl. at ¶ 24; Doc. 69-3: Beaver Decl. at ¶¶ 15-17].

IV.   DISCUSSION

      A.    Deliberate Indifference to a Serious Medical Need

      The Plaintiff alleges that he has received insufficient medical treatment

for his spine condition following surgery, for a tear in his left shoulder, and

for migraine headaches.

      To state a claim for deliberate indifference to a serious medical need,

a plaintiff must show that he had serious medical needs and that the

defendant acted with deliberate indifference to those needs. Heyer v. United

States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v.


                                      19

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 19 of 31
Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). A “serious medical need” is “one

that has been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the necessity for

a doctor's attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted).

To constitute deliberate indifference to a serious medical need, “the

treatment [a prisoner receives] must be so grossly incompetent, inadequate,

or excessive to shock the conscience or to be intolerable to fundamental

fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled on

other grounds by Farmer v. Brennan, 511 U.S. 825, 825 (1994).

      As to the Plaintiff’s allegations that he did not receive proper medical

treatment, the forecast of evidence before the Court reveals that the Plaintiff

has received copious amounts of medical treatment for his neck condition,

shoulder injury, and migraine headaches. This includes surgery, injections,

appointments with specialists, and medication. The Plaintiff has failed to

present a forecast of evidence that his treatment was inadequate, much less

so grossly inadequate as to be the result of deliberate indifference. Although

the Plaintiff did not necessarily receive the treatment he wanted, when he

wanted it, the medical records reveal that various medical providers and

nursing staff responded to the Plaintiff’s complaints and offered various

treatments for each of his conditions, some of which the Plaintiff refused.


                                      20

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 20 of 31
See Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (“mere

‘disagreements between an inmate and a physician over the inmate’s proper

medical care’ are not actionable absent exceptional circumstances.”).

      That the care was not error-free or as prompt as the Plaintiff might have

wished does not rise to the level of deliberate indifference to the Plaintiff’s

serious medical needs. See Miltier, 896 F.2d at 852 (mere negligence or

malpractice does not violate the Eighth Amendment). For all these reasons,

the Court concludes that the Plaintiff has failed to demonstrate the existence

of a genuine issue of a material fact with regard to the medical care that he

received at Alexander C.I.      Therefore, the Defendants will be granted

summary judgment as to this claim.

      B.    Conditions of Confinement

      The Plaintiff alleges that he was exposed to unnecessarily harsh

conditions of confinement including: the lack of a handicap cell and orderly

assistance upon his return from spine surgery; confiscation of his religious

headgear and prison ID for outside medical trips; and uncomfortable

conditions of transportation.

      The Eighth Amendment protects prisoners from inhumane methods of

punishment and from inhumane conditions of confinement.            Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “Prison conditions may be harsh


                                      21

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 21 of 31
and uncomfortable without violating the Eighth Amendment prohibition

against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Rather, extreme deprivations are required, and “only

those deprivations denying the minimal civilized measure of life’s necessities

are sufficiently grave to form the basis of an Eighth Amendment violation.”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Wilson v. Seiter, 501 U.S.

294, 298 (1991) (internal quotation omitted)). Further, a plaintiff must allege

and prove facts sufficient to support a claim that prison officials knew of and

disregarded a substantial risk of serious harm. See Farmer, 511 U.S. at 847.

      The uncontroverted forecast of evidence shows that the conditions the

Plaintiff experienced during transportation to outside medical appointments

were due to transportation officers’ protocols over which unit and nursing

staff had no authority. The Plaintiff has failed to forecast any evidence that

the Defendants, none of whom are transportation officers, were responsible

for the conditions of his transportation whatsoever.           Therefore, the

Defendants will be granted summary judgment on this claim.

      With regards to the Plaintiff’s claim that he was not placed in a

handicap cell or provided an orderly after his spine surgery, the medical

records presented by the Defendants demonstrate that no active order for

such was in place when he returned from his surgery on March 29, 2018.


                                      22

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 22 of 31
The Plaintiff admits that he was given a handicap cell after his second fall,

which appears to have been on April 7, 2018 and, that by April 21, 2018,

orders for a handicap cell and orderly assistance were in place. Although

the record fails to demonstrate on which date the Plaintiff was provided an

orderly, the Plaintiff admits that he was able to obtain some help from other

inmates and he has not presented a forecast of evidence that the lack of an

orderly was so serious that it deprived him of life’s necessities or that any

Defendant knew of, and deliberately disregarded, a risk of serious harm.

Therefore, the Defendants will be granted summary judgment as to this

claim.

      C.     Retaliation

      The Plaintiff alleges that the Defendants retaliated against him for

reporting staff misconduct and for filing grievances. He alleges that the

retaliatory acts included: confiscation of his neck brace; denial of handicap

cell and orderly assistance; uncomfortable transportation; alteration of his

MDS; and harassing cell searches and confiscation of his personal property.

      The First Amendment right to free speech “includes not only the

affirmative right to speak, but also the right to be free from retaliation by a

public official for exercising that right.” Suarez Corp. v. McGraw, 202 F.3d

676 (4th Cir. 2000). Prison officials may not retaliate against an inmate for


                                      23

         Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 23 of 31
exercising a constitutional right. See Hudspeth v. Figgins, 584 F.2d 1345,

1347 (4th Cir. 1978). In order to state a colorable retaliation claim under §

1983, a plaintiff must allege: “(1) [ ]he engaged in protected First Amendment

activity, (2) the defendants took some action that adversely affected [his]

First Amendment rights, and (3) there was a causal relationship between

[his] protected activity and the defendant[’s] conduct.” Martin v. Duffy, 858

F.3d 239, 249 (4th Cir. 2017) (quoting Constantine v. Rectors & Visitors of

George Mason Univ., 411 F.3d 474, 499 (4th Cir. 2005)). A plaintiff suffers

adverse action if the allegedly retaliatory conduct “would likely deter a person

of ordinary firmness from the exercise of First Amendment rights.” Id. A

plaintiff “must show that the defendant’s conduct resulted in something more

than a ‘de minimis inconvenience’ to [his] exercise of First Amendment

rights.” Constantine, 411 F.3d at 500 (quoting ACLU of Md., Inc. v. Wicomico

Cnty., Md., 999 F.2d 780, 786 n.6 (4th Cir. 1993)).            A plaintiff’s actual

response to retaliatory conduct provides some evidence of the tendency of

that conduct to chill First Amendment activity. Constantine, 411 F.3d at 500.

In the prison context, retaliation claims are treated with skepticism because

“[e]very act of discipline by prison officials is by definition ‘retaliatory’ in the

sense that it responds directly to prisoner misconduct.” Adams v. Rice, 40

F.3d 72, 74 (4th Cir. 1994).


                                        24

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 24 of 31
      The Plaintiff claims that the confiscation of his neck brace and the

refusal to honor medical orders for a handicap cell and orderly assistance by

officers were retaliatory. However, the uncontroverted forecast of evidence

demonstrates that no active medical orders for a neck brace, handicap cell,

or orderly assistance were in place at the time Plaintiff returned to Alexander

C.I. following his spine surgery.       Therefore, the Plaintiff’s unsupported

assertion that the failure of the Defendants to provide these items was

retaliatory is not sufficient to create a genuine issue of material fact as to this

issue. See generally Eastern Shore Mkt. Inc., 213 F.3d at 180; Martin v.

Duffy, 977 F.3d 294, 299 (4th Cir. 2020) (defendant prevails on the “same-

decision test” if it can show that it would have taken the same action in the

absence of the plaintiff’s protected conduct). Therefore, the Defendants will

be granted summary judgment as to this claim.

      The Plaintiff alleges that Defendant Harris ordered a cell search on

December 21, 2017, and held him in the Treatment Room while the search

was conducted by officers. However, in making this allegation, the Plaintiff

merely states that “[i]t is believed” that Harris’ actions were in retaliation for

the Plaintiff’s request for overhead headphones. Such speculation does not

constitute a forecast of evidence to satisfy the summary judgment standard.

[Doc. 15: Am. Complaint at 19]; Cottom v. Town of Seven Devils, 30 F. App'x


                                        25

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 25 of 31
230, 234 (4th Cir. 2002) (granting summary judgment on plaintiffs’ retaliation

claim where plaintiffs failed to demonstrate that any action was taken against

them in response to their complaints, and offered only speculation and

hearsay in support of their claim). The Plaintiff’s own filings indicate that the

search was ordered to determine whether the Plaintiff already had

headphones in his cell before issuing Plaintiff another set of headphones.

[See Doc. 73: Plaintiff’s MSJ Response at ¶ 39] (alleging that Harris stated

in an interrogatory response that she requested officers to check Plaintiff’s

cell for headphones to determine the need for replacement equipment)]. The

Plaintiff has failed to forecast any evidence that Defendant Harris directed a

search of Plaintiff’s cell for headphones in retaliation for his request for

headphones or that she had any control whatsoever over the officers’

method of conducting the search.14 Further, this incident was a de minimis

inconvenience and the foregoing would not deter a person of ordinary

firmness from exercising his First Amendment rights.                   See Meeks v.

Schofield, 625 F. App’x 697 (6th Cir. 2015) (several searches of inmate’s

work station and his one-time ejection from the law library were de minimis).




14 Officers Duncan and Martin, who allegedly conducted the December 21, 2017 cell
search, are not Defendants in this action. [See Doc. 1: Complaint at ¶ 37] (alleging that
officers Duncan and Martin conducted the December 21, 2017 cell search).
                                           26

        Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 26 of 31
Therefore, the Defendants will be granted summary judgment as to this

claim.

     The Plaintiff alleges that Defendants Goins and Snuffer subjected him

to harassing searches and personal property confiscation in retaliation for

the Plaintiff’s complaints about staff misconduct and inadequate medical

treatment. The Plaintiff complains inter alia that Defendants scattered his

belongings and stepped on bags of cereal; that his religious headgear and

ink pens were confiscated; and that some of the confiscated property was

not properly inventoried and was never returned.        The Plaintiff has not

forecast evidence of anything more than de minimis inconvenience and the

foregoing would not deter a person of ordinary firmness from exercising his

First Amendment rights. See, e.g., Pope v. Bernard, 2011 WL 478055 (1st

Cir. 2011) (inmate never had a disciplinary charge filed against him regarding

possession of a confiscated Kufi and he had no privacy interest in his cell,

therefore, “any claim based on the search of appellant’s cell and the seizure

of his Kufi can only be described as de minimis”); Zaire v. Coryer, 204 F.

App’x 948 (2d Cir. 2006) (inmate alleged that prison officials took various

retaliatory actions against him following an incident in a prison bathhouse;

the alleged confiscation of his towel, even if true, was de minimis); Meeks,

625 F. App’x at 697 (several searches of inmate’s work station and his one-


                                      27

         Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 27 of 31
time ejection from the law library were de minimis). This conclusion is

supported by the record before the Court. After all, the Plaintiff’s grievances

and letters written after these incidents demonstrate that he was not, in fact,

deterred by the allegedly retaliatory searches and confiscation of property.

See Constantine, 411 F.3d at 500 (the plaintiff’s actual response to

retaliatory conduct provides some evidence of whether the conduct in

question tends to chill First Amendment activity). For instance, the Plaintiff

submitted numerous grievances and letters after the seizure of his religious

headgear on March 30, 2018 and the cell searches on May 11, 2018 and

June 28, 2018. [See Doc. 69-4: Beaver Decl. Ex. A at 11, 21, 25, 52].

Therefore, the Defendants will be granted summary judgment as to this

claim.

      Next, the Plaintiff alleges “on information and belief,” that Defendants

Harris and Fox altered his MDS in retaliation for his filing of grievances and

making medical complaints.        [Doc. 15: Am. Complaint at 19; Doc. 1:

Complaint at ¶¶ 40, 52].       Even verified allegations that are made “on

information and belief” do not constitute a forecast of evidence to satisfy the

requirements of Rule 56 and are insufficient to survive Defendants’ Motion

for Summary Judgment. Cottom, 30 F. App'x at 234. The uncontroverted

forecast of evidence shows that no one in the nursing staff altered the


                                      28

         Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 28 of 31
Plaintiff’s medical duty status or otherwise retaliated against him. Therefore,

the Defendants will be granted summary judgment as to this claim.

      Finally, the Plaintiff claims that he was transported to medical

appointments under conditions that were uncomfortable and retaliatory.

However, the Defendants have established that unit and nursing staff are not

involved in transportation protocols. [Doc. 69-5: Goins Decl. at ¶ 13]; [Doc.

69-6: Fox Decl. at ¶ 16]. None of the Defendants are transportation officers

and the Plaintiff has failed to demonstrate that they caused the transportation

conditions of which he complains. Therefore, the Defendants will be granted

summary judgment as to this claim.

      D.    Supervisory Liability

      The Plaintiff concedes that Defendants Beaver, Hooks, Lassiter, and

Plummer “did not directly participate in the violated acts.”          He argues,

however, that they are nevertheless liable because they knew of the

violations and failed to provide any relief. [Doc. 15: Am. Complaint at 14-15].

      “It is well settled that ‘supervisory officials may be held liable in certain

circumstances for the constitutional injuries inflicted by their subordinates.’”

Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v.

Stroud, 13 F.3d 791, 798 (4th Cir. 1994)). A supervisor can be liable where

(1) he knew that his subordinate “was engaged in conduct that posed a


                                        29

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 29 of 31
pervasive and unreasonable risk of constitutional injury;” (2) his response

showed “deliberate indifference to or tacit authorization of the alleged

offensive practices;” and (3) there was an “affirmative causal link” between

her inaction and the constitutional injury.” Shaw, 13 F.3d at 799 (internal

quotation marks omitted).

      The Defendants have been granted summary judgment on Plaintiff’s

claims of deliberate indifference to a serious medical need, unconstitutional

conditions of confinement, and retaliation. The Plaintiff’s supervisory claims

based on those violations, therefore, necessarily fail. Waybright v. Frederick

Cty., MD, 528 F.3d 199, 203 (4th Cir. 2008) (“supervisors and municipalities

cannot be liable under § 1983 without some predicate ‘constitutional injury

at the hands of the individual [state] officer,” at least in suits for damages.”)

(quoting City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)). Therefore,

Defendants will be granted summary judgment on this claim.

      E.    Plaintiff’s Motion for Partial Summary Judgment

      The Plaintiff has moved for partial summary judgment on his claims of

unreasonable cell searches and the confiscation of personal property.

These claims, however, did not pass initial review. As such, the Plaintiff’s

Motion for Partial Summary Judgment is moot.

IV.   CONCLUSION


                                       30

       Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 30 of 31
     For the reasons stated herein, the Court will deny the Plaintiff’s Motion

for Partial Summary Judgment [Doc. 62] and will grant the Defendants’

Motion for Summary Judgment [Doc. 67].

                                    ORDER

     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Partial

Summary Judgment [Doc. 62] is DENIED; the Defendants’ Motion for

Summary Judgment [Doc. 67] is GRANTED; and this action is DISMISSED

WITH PREJUDICE.

     The Clerk is respectfully directed to terminate this action.

     IT IS SO ORDERED.



                         Signed: March 25, 2021




                                         31

      Case 5:18-cv-00165-MR Document 76 Filed 03/25/21 Page 31 of 31
